Defendant Hornberger had pledged to the plaintiff bank a policy of life insurance as security for his indebtedness to that corporation. In an action upon that indebtedness the bank recovered judgment. Question having arisen as to the interest of Hornberger's wife in the policy of life insurance, the bank brought its action, seeking to foreclose the lien of its pledge and to sell the policy of insurance. It obtained judgment as prayed for, and from that judgment the defendants have appealed to this court. Their appeal was accompanied by the statutory three-hundred-dollar bond, and they have applied for a writ ofsupersedeas to prevent the threatened sale of the policy. *Page 91 
That the three-hundred-dollar bond stays execution of the judgment in this action is settled in the case of Owen v. PomonaLand and Water Co., 124 Cal. 331. (See also Snow v. Holmes,64 Cal. 232.) The hardship to respondent, pointed out in argument, to the effect that its security may be wholly lost by the insured Hornberger violating the terms of the policy, cannot operate to change this statutory rule. The weakness or insecurity of the pledged property is inherent in its very nature, and the bank, in accepting it, was chargeable with knowledge of its condition.
Let the writ of supersedeas issue as prayed for.
McFarland J., Harrison, J., Garoutte, J., Van Dyke, J., and Beatty, C.J., concurred.